



Exhibit 10.25


THIRD AMENDMENT TO CREDIT AGREEMENT
THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Agreement”), dated as of June
13, 2016, is made among Maxim Integrated Products, Inc., the Lenders party
hereto, and Wells Fargo Bank, National Association (“Wells Fargo Bank”), in its
capacity as Administrative Agent.
RECITALS
A.    The Borrower, the Lenders party thereto, and Wells Fargo Bank, as
Administrative Agent, are parties to that certain Credit Agreement, dated as of
October 13, 2011 (as amended by the First Amendment Agreement, dated as of June
27, 2014, the Second Amendment to Credit Agreement, dated July 21, 2015, and as
further amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, the “Credit Agreement”), pursuant to which the Lenders
made available to the Borrower a revolving credit facility. Unless otherwise
specifically defined herein, each term used herein that is defined in the Credit
Agreement has the meaning assigned to such term in the Credit Agreement.


B.    The Borrower, the Administrative Agent and the Required Lenders have
agreed to make certain amendments to the Credit Agreement on the terms and
conditions set forth herein.
STATEMENT OF AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1    Amendments to Section 1.01.


(a)Section 1.01 of the Credit Agreement is hereby amended by adding the
following defined terms in the appropriate alphabetical order:


““Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.”
““Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.”
““EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.”
““EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.”
““EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.”





--------------------------------------------------------------------------------





““EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.”
““Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”
(b)The definition of “Alternate Base Rate” in Section 1.01 of the Credit
Agreement is hereby amended by adding the following language to the end of such
definition:


“Notwithstanding the foregoing, if the Alternate Base Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement.”


(c)The definition of “Defaulting Lender” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:


““Defaulting Lender” means, subject to the final paragraph of Section 2.22, any
Lender that (a) has failed, within two (2) Business Days of the date required to
be funded or paid, to (i) fund any portion of its Loans, (ii) fund any portion
of its participations in Letters of Credit or Swingline Loans or (iii) pay over
to any Credit Party any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three (3) Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit
and Swingline Loans under this Agreement, provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of any Bankruptcy Event, (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to the final
paragraph of Section 2.22) upon delivery of written notice of such determination
to the Borrower, each Issuing Bank, the Swingline Lender and each Lender.”


(d)The definition of “Federal Funds Effective Rate” in Section 1.01 of the
Credit Agreement is hereby amended by adding the following language to the end
of such definition:


“Notwithstanding the foregoing, if the Federal Funds Effective Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.”





--------------------------------------------------------------------------------







(e)The definition of “LIBO Rate” in Section 1.01 of the Credit Agreement is
hereby amended by adding the following language to the end of such definition:


“Notwithstanding the foregoing, if the LIBO Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement.”


1.2    Amendment to Section 6.01. Clause (f) of Section 6.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“(f)    Indebtedness of a Non-Loan Party in an aggregate outstanding principal
amount not exceeding fifteen percent (15%) of Consolidated Net Worth (determined
by reference to the most recent financial statements of the Borrower delivered
pursuant to Section 5.01(a) or 5.01(b) or, if prior to the date of the delivery
of the first financial statements to be delivered pursuant to such Section, the
most recent financial statements referred to in Section 3.04); and”
1.3    Amendment to Article IX. Article IX of the Credit Agreement is hereby
amended by adding the following new Section 9.17:
“9.17    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”
ARTICLE II
CONDITIONS OF EFFECTIVENESS
This Agreement shall become effective as of the date (such date being referred
to as the “Third Amendment Effective Date”) when, and only when, the
Administrative Agent (or its counsel) shall have received (i) (x) from Lenders
constituting Required Lenders and (y) from each other party hereto (other than
the Administrative Agent), either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence satisfactory to the Administrative
Agent (which may include telecopy or Electronic Communication of a signed
signature page of this Agreement) that each such party has signed a counterpart
of this Agreement.
ARTICLE III





--------------------------------------------------------------------------------





MISCELLANEOUS


3.1 Governing Law. This Agreement shall be constructed in accordance with and
governed by the law of the State of New York.
3.2 Full Force and Effect. Except as expressly amended hereby, the Credit
Agreement and the other Loan Documents shall continue in full force and effect
in accordance with the provisions thereof on the date hereof. As used in the
Credit Agreement and the other Loan Documents, “hereinafter,” “hereto,”
“hereof,” and words of similar import shall, unless the context otherwise
requires, mean the Credit Agreement or such other Loan Document (as applicable)
as amended by this Agreement. Any reference to the Credit Agreement or any of
the other Loan Documents herein or in any such documents shall refer to the
Credit Agreement and Loan Documents as amended hereby. This Agreement is limited
as specified and shall not constitute or be deemed to constitute an amendment,
modification or waiver of any provision of the Credit Agreement or any of the
other Loan Documents except as expressly set forth herein. This Agreement shall
constitute a Loan Document under the terms of the Credit Agreement.
3.3 Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
3.4 Successors and Assigns. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and permitted assigns
of the parties hereto.
3.5 Construction. Article and Section headings used herein are for convenience
of reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.
3.6 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.



















































--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


 
MAXIN INTEGRATED PRODUCTS, INC.,
 
as the Borrower





 
By
/s/ Mark John Casper
 
 
Name: Mark John Casper
 
 
Title: VP Legal, Deputy General Counsel












--------------------------------------------------------------------------------








 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
individually as a Lender, as the Swingline
 
Lender, as an Issuing Bank and as
 
Administrative Agent





 
By:
/s/ Karen Byler
 
 
Name: Karen Byler
 
 
Title: SVP














--------------------------------------------------------------------------------








 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
 
As a Lender





 
By:
/s/ Lillian Kim
 
 
Lillian Kim
 
 
Director












--------------------------------------------------------------------------------








 
BANK OF AMERICA, N.A.,
 
As a Lender





 
By:
/s/ Mukesh Singh
 
Name:
Mukesh Singh
 
Title:
Vice President












--------------------------------------------------------------------------------








 
Barclays Bank PLC







 
By:
/s/ Chris Aitkin
 
Name:
Chris Aitkin
 
Title:
Assistant Vice President



        







--------------------------------------------------------------------------------








 
SUNTRUST BANK







 
By:
/s/ Jason Crowley
 
Name:
Jason Crowley
 
Title:
Vice President








--------------------------------------------------------------------------------










 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
 
lender





 
By:
/s/ Doreen Barr
 
Name:
Doreen Barr
 
Title:
Authorized Signatory





 
By:
/s/ Warren Van Heyst
 
Name:
Warren Van Heyst
 
Title:
Authorized Signatory










--------------------------------------------------------------------------------








 
GOLDMAN SACHS BANK USA





 
By:
/s/ Jerry Li
 
Name:
Jerry Li
 
Title:
Authorized Signatory










--------------------------------------------------------------------------------










 
HSBC Bank USA, N.A.
 
as a Lender





 
By:
/s/ Ilene A. Hernandez
 
Name:
Ilene A. Hernandez
 
Title:
Assistant Vice President










--------------------------------------------------------------------------------








 
Morgan Stanley Bank N.A.





 
By:
/s/ Christopher Winthrop
 
Name:
Christopher Winthrop
 
Title:
Authorized Signatory










--------------------------------------------------------------------------------








 
SUMITOMO MITSUI BANKING CORPORATION



 
By:
/s/ James D. Weinstein
 
Name:
James D. Weinstein
 
Title:
Managing Director








